DETAILED ACTION

Response to Amendment
The amendment filed August 2, 2022 has been entered. Claims 1, 3, and 23 have been amended. Claims 1-15 and 21-25 are currently pending in the application.
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the amendments to include the ability of the device to be used by “a first hand” of a user overcome the cited prior art, the Examiner respectfully disagrees. The addition of this language fails to substantially limit the structure of the device in the manner argued. The cited combination of prior art references place a number of controls on a handle body which is considered to be gripped by one hand of a user as claimed. The controls are also considered fully capable of being manipulated by the user with the same hand if desired. Because the amendment fails to substantially further limit the claimed structure the rejection is considered proper and is maintained below. Regarding the amendment to claim 3 to require the processor of the IGS navigation system to move the cursor, the Examiner maintains that the cited combination teaches a processor modified to control a plurality of navigation wheels which allow for vertical and horizontal movement as claimed. The rejection is maintained with new citations which disclose the claimed features and as such the rejection is considered proper and is maintained.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 2016/0008083) in view of Lakin et al. (US 2008/0306490), and further in view off Malackowski (US 2001/0034530).
Regarding claim 1, Kesten et al. (henceforth Kesten) discloses (Figure 1) a medical device comprising: a medical procedure feature (guidewire 28), wherein the medical procedure feature is configured to interact with an anatomical structure of a patient (e.g., Paragraph [0038]; the device is used within the nasal sinus of a patient); a handle body (proximal end 52 of guidewire 28 depicted as being manipulated by a user in Figure 1) adapted to be gripped by a first hand of a  user (it’s considered fully capable of being used with one hand as claimed), wherein the medical procedure feature is distal to the handle body (Figure 1); an input controller which is to be interacted with by the user (e.g., 51; see Paragraphs [0039], [0069], and [0073] for examples of inputs); and a communication module (see Paragraph [0052] which describes circuitry coupled to sensing coil 100 and field generators 24 communicating with processor 40) that is operable to communicate with an image guided surgery (IGS) navigation system; wherein the input controller is configured to receive a set of inputs and provide the set of inputs to the IGS navigation system (e.g., Paragraph [0052]); and wherein the set of inputs is configured to cause the IGS navigation system to modify the perspective of an IGS application running on the IGS navigation system (e.g., Paragraph [0093]). Kesten further discloses wherein a user may manipulate images and perspectives generated by the device via external means during a procedure (Paragraphs [0087]-[0088]) but fails to explicitly disclose a set of controls positioned on the handle body which are interacted with the user (though it is noted that a number of possible controls or buttons are depicted on the handle proximal end 52 in Figure 1) which cause the system to either move, rotate, or zoom.
Lakin et al. (henceforth Lakin) teaches (Figures 1 and 4-6) a diagnostic scope assembly for use with a surgical navigation system which comprises a handle assembly (402) and a set of controls (e.g., buttons 406) positioned thereon which provide inputs to an image guided surgery (IGS) navigation system (Paragraph [0038]) and which inputs allow a user to modify the perspective of an IGS application running on the navigation system (Paragraph [0038)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal handle portion of the guidewire of Kesten to comprise the interactive buttons taught by Lakin to allow the user to manipulate images during a procedure without requiring the user to release contact with the handle assembly during said procedure as taught by Lakin (see e.g., Paragraph [0038] which discloses the user capturing and manipulating images during a procedure via the handle as well as contemplating the manipulation of various alternative surgical navigation functions via said handle).
Malackowski teaches a surgery system (e.g., Figure 23) which allows the operator to zoom and rotate images in the display (Paragraph [0148]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kesten to allow for a user to zoom and rotate the images on the system to provide means for the user to mark locations during a procedure as taught by Malackowski.
Regarding claim 12, Kesten further discloses wherein the medical procedure feature (guidewire 28) is a guidewire and wherein the communication device comprises a wireless transceiver (e.g., Paragraph [0046] sets forth the sensing coil of the guidewire communicates wirelessly with the console 50).
Regarding claim 21, Kesten further discloses utilizing an input means to rotate or zoom an image displayed on the software (Paragraph [0093]).
Claim 2-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Lakin in view of Malackowski, and further in view of Jzuhsiang (US 2003/0098849).
Regarding claims 2-6, Kesten/Lakin/Malackowski teach the claimed invention substantially as set forth above for claim 1 but do not explicitly disclose wherein the set of controls comprises first and second navigation wheels.
Jzuhsiang teaches (Figures 1-3) a double roller mouse structure which comprises a first navigation wheel (13) and a second navigation wheel (14) which is oriented perpendicularly to the first navigation wheel (Figure 1). Jzuhsiang further discloses wherein the set of controls further comprises a first button (17) and a second button (27) which are activated by pressing the first and second navigation wheels (13, 14; Paragraph [0025]) respectively. Regarding claims 3, 5, and 6, the claimed set of inputs are set forth as functional recitation of intended use and are reliant on the software programming which maps the inputs from the first and second wheels and how the combined inputs might be interpreted by a given IGS software package. Jzuhsiang further teaches wherein the first roller is used for perpendicular control and the second roller is used for vertical control (Paragraph [0027]).
Kesten/Lakin/Malackowski/Jzuhsiang is considered to fully disclose the device as useable for vertical and horizontal motion via first and second mouse wheels and as such it could be integrated with an IGS software to provide the claimed inputs or combinations thereof so as to achieve the claimed functions of horizontal and vertical movement. In addition, the structure of the device of Kesten/Lakin/Malackowski/Jzuhsiang is fully capable of moving a perspective of an IGS system with six degrees of freedom if the software is configured to utilize the inputs to do so. See for example Paragraph [0097] of the instant specification which sets forth that the first and second wheels provide sufficient structure for manipulating a perspective of an IGS application with six degrees of freedom. In the cited combination, the functionality of the mouse and its two wheels would be integrated into the software package to be programmed to provide such functionality to the user interface as claimed. Because the cited art discloses the claimed structure it is considered sufficient for performing the claimed functions as currently set forth.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second buttons on the handle of Kesten/Lakin/Malackowski to comprise the navigation wheel and button combination inputs of Jzuhsiang so as to allow a user to rotatably manipulate an object in a software environment. As set forth above Lakin teaches an IGS handle system comprising buttons which are generic inputs for interacting with an associated software system. Jzuhsiang teaches that navigation wheel and button combinations are a type of input for controlling a software which is generally applicable to the disclosure of Lakin and in six degrees of freedom. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the navigation wheel and button inputs of Jzuhsiang to manipulate an IGS software during a procedure as Jzuhsiang teaches that the scrolling wheel and button combination input is designed to interact with a software which utilizes such an input to manipulate a software environment in vertical and horizontal directions as set forth above.
Regarding claim 11, the cited combination is considered fully capable of being fully exposed to sterilant during a sterilization procedure as claimed. The limitation is broadly claimed and allows for the wheel of the cited combination to be placed in a sterilizing environment in which it is not tightly sealed within the housing or is rotatable so as to allow all portions of the wheel to be sterilized during a procedure. It is noted that no specific structural requirements are set forth regarding the claimed sterilization procedure (see e.g., Paragraph [0059] of the instant disclosure) and it is even contemplated that the process itself be modified to meet the claimed limitation and as such the structural configuration of the cited combination is considered fully capable of being sterilized as claimed.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Lakin in view of Malackowski, and further in view of Thoe et al. (US 2011/0251548).
Regarding claim 13, Kesten/Lakin/Malackowski teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the use of a proximity sensor as part of the set of controls.
Thoe et al. (henceforth Thoe) teaches (Figure 3) a proximity sensor (Paragraph [0018]; field effect switch sensor 305) for use in a medical device system (e.g., surgical console as per Paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the handle portion controls of Kesten/Lakin/Malackowski to comprise the field effect switch sensor of Thoe as it allows a user to provide input to a surgical device via changes in an electric field effected by a conductive mass such as a human finger is placed therein. In this manner Kesten/Lakin teach a handle portion of a surgical device which comprises a plurality of inputs which allow a user to manipulate software attached to the system. Thoe teaches a proximity sensor which is generally applicable to the disclosure of Kesten/Lakin/Malackowski in that it allows a user to manipulate a software of the system via user input. For this reason, it would have been obvious to utilize the field effect sensor of Thoe in the handle of Kesten/Lakin/Malackowski since Thoe teaches that such a sensor is sufficient to function as an input which may be connected with a software system and utilized in a desired manner to control a software program.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Lakin in view of Malackowski in view of Thoe, and further in view of Ouyang et al. (US 2012/0289858).
Regarding claim 14, Kesten/Lakin/Malackowski/Thoe teach the claimed invention substantially as set forth above for claim 13, and Kesten further discloses the use of a suction cannula as the medical procedure feature (e.g., Paragraph [0063]). In the cited combination the proximity control would be positioned on the proximal handle portion and therefore outside of the channel as claimed. Kesten/Lakin/Thoe fail to explicitly disclose a port to connect the medical device to the system.
Ouyang et al. (henceforth Ouyang) teaches (Figure A14B) a surgical system comprising a handle (A1402) comprising a port (USB port A1433) to connect with the data system (Paragraph [0239]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kesten/Lakin/Malackowski/Thoe to comprise a data transfer/power port such as that taught by Ouyang to allow the device to receive power or for transfer of data to a processor as taught by Ouyang (Paragraph [0239]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Lakin in view of Malackowski in view of Thoe, and further in view of Yabe et al. (US 5,460,167).
Regarding claim 15, Kesten/Lakin/Malackowski/Thoe teach the claimed invention substantially as set forth above for claim 13, but do not explicitly disclose a cover over the proximity control to seal it from contaminants.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the surgical device of Kesten/Lakin/Malackowski/Thoe to comprise the sterile cover of Yabe so as to maintain the sterility of the device before, during, and after use to prevent unnecessary washing or sterilization as taught by Yabe (Col. 1, lines 40-47).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Lakin, and further in view of Li (US 2016/0062489).
Regarding claim 23, Kesten et al. (henceforth Kesten) discloses (Figure 1) a medical device comprising: a medical procedure feature (guidewire 28), wherein the medical procedure feature is configured to interact with an anatomical structure of a patient (e.g., Paragraph [0038]; the device is used within the nasal sinus of a patient); a handle body (proximal end 52 of guidewire 28 depicted as being manipulated by a user in Figure 1) adapted to be gripped by a user, wherein the medical procedure feature is distal to the handle body (Figure 1); an input controller which is to be interacted with by the user (e.g., 51; see Paragraphs [0039], [0069], and [0073] for examples of inputs); and a communication module (see Paragraph [0052] which describes circuitry coupled to sensing coil 100 and field generators 24 communicating with processor 40) that is operable to communicate with an image guided surgery (IGS) navigation system; wherein the input controller is configured to receive a set of inputs and provide the set of inputs to the IGS navigation system (e.g., Paragraph [0052]); and wherein the set of inputs is configured to cause the IGS navigation system to modify the perspective of an IGS application running on the IGS navigation system (e.g., Paragraph [0093]). Kesten further discloses wherein a user may manipulate images and perspectives generated by the device via external means during a procedure (Paragraphs [0087]-[0088]) but fails to explicitly disclose a set of multifunctional controls positioned on the handle body which are interacted with the user (though it is noted that a number of possible controls or buttons are depicted on the handle proximal end 52 in Figure 1) and which perform a first function in response to being manually depressed and a second function in response to being manually rotated or tilted.
Lakin et al. (henceforth Lakin) teaches (Figures 1 and 4-6) a diagnostic scope assembly for use with a surgical navigation system which comprises a handle assembly (402) and a set of controls (e.g., buttons 406) positioned thereon which provide inputs to an image guided surgery (IGS) navigation system (Paragraph [0038]) and which inputs allow a user to modify the perspective of an IGS application running on the navigation system (Paragraph [0038)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal handle portion of the guidewire of Kesten to comprise the interactive buttons taught by Lakin to allow the user to manipulate images during a procedure without requiring the user to release contact with the handle assembly during said procedure as taught by Lakin (see e.g., Paragraph [0038] which discloses the user capturing and manipulating images during a procedure via the handle as well as contemplating the manipulation of various alternative surgical navigation functions via said handle).
Li teaches (e.g., Figures 10-15) a multifunctional control handle (100) which comprises numerous inputs (e.g., manual buttons 105, 106, 107) and internal inputs (e.g., accelerometers which measure rotation of the controller as disclosed in Paragraph [0213]; such inputs are translated into movement on a software system as per Paragraph [0225]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the handle of Kesten to comprise the multifunction control inputs of the control device of Li to allow for various input types from either manual button presses or movement of the device in space as taught by Li. In this manner the handle of Li could be used to replace the handle of Kesten so as to allow a user to manipulate images during a procedure in the method taught by Lakin. It is noted that Li modifies the device of Kesten and Lakin teaches the method of use of such a modified device in manipulating an image during a surgical procedure as claimed.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Lakin in view of Li, and further in view of Saffer et al. (US 2009/0221890).
Regarding claims 24-25, Kesten/Lakin/Li teach the claimed invention substantially as set forth above for claim 1 and Kesten further discloses utilizing wireless communication between sensors and the processor to measure and record signal levels (Paragraph [0048]), however, they do not explicitly disclose the use of wireless communication between the handle and processor.
Saffer et al. (henceforth Saffer) teaches a medical device which comprises a radio frequency wireless transmitter which communicates with a wireless receiver for monitoring data (Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication module of Kesten/Lakin/Li to comprise components which communicate wirelessly as taught by Saffer as it discloses radio frequency wireless communication between components of a medical device as a well-known means for sending signals between said components without the need for wires as is well-established in the art. 
Allowable Subject Matter
Claims 22 and 8-10 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                          



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783